 Case 1:19-cv-13092-RMB-AMD Document 1 Filed 05/30/19 Page 1 of 9 PageID: 1



Keith Harris, Esq. (KH 4604)
Braff, Harris, Sukoneck& Maloof
570 W Mount Pleasant Ave., Suite 200
Livingston, N.J. 07039
Ph: (973) 994-6677
Fax: (973) 994-1296
Email: kharris@bhsm-law.com

John P. Fuller, Esquire, pro hac vice pending
Fuller, Fuller & Associates, P.A.
12000 Biscayne Blvd., Suite 502
North Miami, FL 33181
(305) 891-5199
ipf@fullerfuller.com

Attorneys for Plaintiff
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   CAMDEN DIVISION

THEODORE G. EIFERMAN, Individually,

               Plaintiffs,
vs.
                                                            Case No.
38 SPECIAL, LLC, a New Jersey Limited
Liability Company,

               Defendant(s).




                                        COMPLAINT

        Plaintiff, THEODORE G. EIFERMAN, Individually, on his behalf and on behalf of all

other mobility impaired individuals similarly situated, (sometimes referred to as "Plaintiff' or

"Plaintiffs"), hereby sue the Defendant(s), 38 SPECIAL, LLC, a New Je rsey Limited Liabi lity

Company, (sometimes referred to as "Defendants"), for Injunctive Relief, damages, attorney's

fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.

§ 12181 et seq. ("ADA") and the New Jersey Law Against Discrimination (N.J.S.A.).



                                                1
 Case 1:19-cv-13092-RMB-AMD Document 1 Filed 05/30/19 Page 2 of 9 PageID: 2




                              COUNT I
                    VIOLATION OF TITLE III OFTHE
          AMERICANS WITH DISABILITIES ACT. 42 USC S 12181. etsea.

1.   Plaintiff, Theodore G. Eiferman, is an individual residing at 2150 Route 38, Apt. 154W,

     Cherry Hill, NJ 08002, in the County of Camden.

2.   Defendant, 38 SPECIAL, LLC, holds title to the subject property alleged by the Plaintiff

     to be operating in violation of Title III of the ADA.

3.   Defendant's property, Plaza 38 is located at 2442 Route 38, Cherry Hill, NJ 08002.

4.   Venue is properly located in the District of New Jersey because venue lies in the judicial

     district of the property situs. The Defendant's property is located in and does business

     within this judicial district.

5.   Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original

     jurisdiction over actions which arise from the Defendant's violations of Title III of the

     Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201

     and § 2202.

6.   Plaintiff, Theodore G. Eiferman is a New Jersey resident, is sui juris, and qualifies as an

     individual with disabilities as defined by the ADA. Mr. Eiferman suffers from acute

     peripheral neuropathy, which condition requires him to use a wheelchair to ambulate.

     Mr. Eiferman has visited t he subject property which forms the basis of this lawsuit on

     numerous occasions and plans to return to the property in the near future to avail himself

     of the goods and services offered to the public at the property.        The Plaintiff has

     encountered architectural barriers at the subject property. The barriers to access at the

     property have endangered his safety.




                                              2
 Case 1:19-cv-13092-RMB-AMD Document 1 Filed 05/30/19 Page 3 of 9 PageID: 3



7.    Defendant owns, leases, (or leases to), or operates a place of public accommodation as

      defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and

      36.104. Defendant is responsible for complying with the obligations of the ADA. The

      place of public accommodation that the Defendant owns, leases, (or leases to), or

      operates is known as Plaza 38, and is located at 2442 Route 38, Cherry Hill, NJ 08002.

8.    THEODORE G. EIFERMAN has a realistic, credible, existing and continuing threat of

      discrimination from the Defendant's non-compliance with the ADA with respect to the

      subject property as described but not necessarily limited to the allegations in paragraph

      10 of this complaint. Plaintiffs have reasonable grounds to believe that they will continue

      to be subjected to discrimination in violation of the ADA by the Defendant. Theodore G.

      Eiferman desires to visit Plaza 38, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      property without fear of discrimination.

9.    The Defendant has discriminated against the Plaintiff by denying him access to, and lull

      and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

      accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

10.   The Defendant has discriminated, and continue to discriminate, against the Plaintiff in

      violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

      1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

      $500,000 or less). A preliminary inspection of Plaza 38 has shown that violations exist.

      These violations that Theodore G. Eiferman personally encountered or observed include,

      but are not limited to:




                                                 3
Case 1:19-cv-13092-RMB-AMD Document 1 Filed 05/30/19 Page 4 of 9 PageID: 4



    Parking and Exterior Accessible Route

 a) Parking spaces throu ghout Plaza 38 are not maintained, lack compliant access aisle s,
    contain slopes beyond limits within parking spaces and lack compliant accessible routes
    from accessible parking, violating Sections 402 and 502 of the 2010 Accessibility
    Standards. These conditions during numerous visits prevented Mr. Eiferman from
    unloading from his van freely and safely.

 b) Plaza 38 fails to provi de the requ ired amount of compliant accessible parking spac es,
    violating Section 502 of the 2010 Accessibility Standards. The lack of accessible parking
    makes Mr. Eiferman park in open areas so he can unload freely and safely from his van.

 c) Curb ram ps and ramp s provided to access stores at Plaz a 38 are unsa fe for wh eelchair
    users and are not provided in some areas of the cente r. The ramps conta in exce ssive
    slopes, abrupt changes of level and la ck level landings, violating Sections 402, 405 and
    406 of the 2010 Accessibility Standards. These conditions are u nsafe for Mr. E iferman
    when he accesses the curb ramps. Mr. Eiferman nearly tipped from his chair while
    unloading from his van due to a lack of maneuvering space and improper ramps.

 d) The exterior accessible route from parking spaces and throughout Plaza 38 fails to
    provide a safe accessible route, violating Section 402 of the 2010 Accessibility Standards.
    Mr. Eiferman was forced to travel in the traffic area of the center to get to the curb ramp
    and had to deal with cross slopes and/or abrupt changes of level greater than lA inch while
    accessing tenants.

 e) Plaza 38 fails to provide a safe acces sible route to the adjacent bus stop, street or
    sidewalk, violating Section 206.2.1 of the 2010 A ccessibility Standards. The lack of a
    compliant accessible route prevents the option of public transportation for Mr. Eiferman.

    Access to Goods and Services

 f) Payment counters throughout Plaza 38 including Salo ns and Restaurants are mou nted
    beyond the reach of Mr. Eiferman, violating Sections 308 and 904 of the 2010
    Accessibility Standards.

 g) Trappixx Jama ican Restaurant, Pho Nam Bo and Cindy's Chine se Rest aurant fails to
    provide acces sible dini ng tab les for those in whee lchairs, violating Sec tion 902 of the
    2010 Acce ssibility Standards. Mr. Eif erman was unab le to dine comfortably due to a
    lack of accessible tables.

 h) Entering tenants is impeded by a lack of maneuvering space, slopes beyond limits and/or
    abrupt changes of level at the base, violating Section 404 of the 2010 Accessibility
    Standards. Abrupt changes of level and slop es can caus e damage to Mr. Eiferm an's
    wheelchair. Mr. Eiferman was unable to fit in some doors do to a lack of accessibility.




                                             4
 Case 1:19-cv-13092-RMB-AMD Document 1 Filed 05/30/19 Page 5 of 9 PageID: 5




         Restrooms

      i) Restrooms at Plaza 38 including Trappixx Jamaican Restaurant, Pho Nam Bo and
         Cindy's Chinese Restaurant were reported to be unsafe for use by the plaintiff. Inspection
         revealed Mr. Eiferman was unable to use the restrooms safely due to a lack of
         accessibility. Including, inaccessible water closets which lack proper controls and
         wheelchair maneuvering space violating Section 601 of the 2010 Accessibility Standards.

      j) Restrooms at Trappixx Jamaican Restaurant, Pho Nam Bo and Cindy's Chinese
         Restaurant provide dispensers beyond reach of wheelchair users and a re inaccessible to
         the plaintiff, violating Section 308 of the 2010 AccessibilityStandards.

      k) Lavatories at Trappixx Jamaican Restaurant, Pho Nam Bo and Cindy's Chinese
         Restaurant lack knee clearance and accessibility preventing the plaintiff from freely
         accessing the lavatory, violating Section 606 the 2010 Accessibility Standards.

      1) Trappixx Jamaican Restaurant, Pho Nam Bo and Cindy's Chinese Restaurant provides
         restrooms that contain improper centerlines for the water closets and flush controls
         mounted on the wall side, violating Section 604 of the 2010 Accessibility Standards. Mr.
         Eiferman was unable to access flush controls while in the restrooms due to improper
         location.

      m) Using restrooms doors at Trappixx Jamaican Restaurant, Pho Nam Bo and Cindy's
         Chinese Restaurant is impeded by round door knobs, improper signage and a lack of
         maneuvering clearance, violating Section 404 of the 2010 Accessibility Standards.
         Round door knobs, stored goods and maneuvering space impede Mr. Eiferman from
         easily accessing doors.

         Maintenance

      n) The accessible features of the facility are not maintained, creating barriers to access for
         the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

11.      All of the foregoing violations are also violations of the 1991 Americans with Disabilities

         Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

         as promulgated by the U.S. Department of Justice.

12.      The discriminatory violations described in paragraph 10 are not an exclusive list of the

         Defendant's ADA violations. Plaintiff requires the inspection of the Defendant's place of

         public accommodation in order to photograph and measure all of the discriminatory acts




                                                  5
 Case 1:19-cv-13092-RMB-AMD Document 1 Filed 05/30/19 Page 6 of 9 PageID: 6



      violating the ADA and all of the barriers to access. Plaintiff and all other individuals

      similarly situated, have been denied access to, and have been denied the benefits of

      services, programs and activities of the Defendant's buildings and its facilities, and have

      otherwise been discriminated against and damaged by the Defendant because of the

      Defendant's ADA violations, as set forth above. Plaintiff and all others similarly situated

      will continue to suffer such discrimination, injury and damage without the immediate

      relief provided by the ADA as requested herein. In order to remedy this discriminatory

      situation, the Plaintiff requires an inspection of the Defendant's place of public

      accommodation in order to determine all of the areas of non-compliance with the

      Americans with Disabilities Act.

13.   Defendant has discriminated against the Plaintiff by denying him access to the full and

      equal enjoyment of the goods, services, facilities, privileges, advantages and/or

      accommodations of its place of public accommodation or commercial facility in violation

      of 42 U.S.C. § 12181 et sea, and 28 CFR 36.302 et seq. Furthermore, the Defendant

      continues to discriminate against the Plaintiff, and all those similarly situated, by failing

      to make reasonable modifications in policies, practices or procedures, when such

      modifications are necessary to afford all offered goods, services, facilities, privileges,

      advantages or accommodations to individuals with disabilities; and by failing to take such

      efforts that may be necessary to ensure that no individual with a disabilityis excluded,

      denied services, segregated or otherwise treated differently than other individuals because

      of the absence of auxiliary aids and services.

14.   Plaintiff is without adequate remedy at law and is suffering irreparable harm.

      Considering the balance of hardships between the Plaintiff and Defendant, a remedy in




                                                6
 Case 1:19-cv-13092-RMB-AMD Document 1 Filed 05/30/19 Page 7 of 9 PageID: 7



      equity is warranted. Furthermore, the public interest would not be disserved by a

      permanent injunction.

15.   Plaintiff has retained the undersigned counsel and is entitled to recover attorney's fees,

      costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28

      CFR 36.505.

16.   Defendant is required to remove the existing architectural barriers to the physically

      disabled when such removal is readily achievable for its place of public accommodation

      that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there

      has been an alteration to Defendant's place of public accommodation since January 26,

      1992, then the Defendant is required to ensure to the maximum extent feasible, that the

      altered portions of the facility are readily accessible to and useable by individuals with

      disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the

      Defendant's facility is one which was designed and constructed for first occupancy

      subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant's

      facility must be readily accessible to and useable by individuals with disabilities as

      defined by the ADA.

17.   Notice to Defendant is not required as a result of the Defendant's failure to cure the

      violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer

      employees and gross receipts of $500,000 or less). All other conditions precedent have

      been met by Plaintiff or waived by the Defendant.

18.   Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

      Injunctive Relief, including an order to require the Defendant to alter Plaza 38 to make its

      facilities readily accessible and useable to the Plaintiffs and all other persons with



                                                7
 Case 1:19-cv-13092-RMB-AMD Document 1 Filed 05/30/19 Page 8 of 9 PageID: 8



      disabilities as defined by the ADA; or by closing the facility until such time as the

      Defendant cures its violations of the ADA. The order should further request the

      Defendant to maintain the required accessible features on an ongoing basis.

      WHEREFORE, Plaintiff respectfully request:

19.   The Court issue a Declaratory Judgment that determines that theDefendant at the

      commencement of the subject lawsuit is in violation ofTitle III of the Americans with

      Disabilities Act, 42 U.S.C. § 12181 et seq.

20.   Injunctive relief against the Defendant including an order to make all readily achievable

      alterations to the facility; or to make such facility readily accessibleto and usable by

      individuals with disabilities to the extent required by the ADA;and to require the

      Defendant to make reasonable modifications in policies, practices or procedures, when

      such modifications are necessary to afford all offered goods, services, facilities,

      privileges, advantages or accommodations to individuals with disabilities; and by failing

      to take such steps that may be necessary to ensure that no individual with a disability is

      excluded, denied services, segregated or otherwise treated differently than other

      individuals because of the absence of auxiliary aids and services.

21.   An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C. § 12205.

22.   Such other relief as the Court deems just and proper, and/or is allowable under Title III of

      the Americans with Disabilities Act.

                              COUNT II
         VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION

23.   Plaintiff re-alleges all prior obligations as if fully set forth herein. Plaintiff repeats the

      allegations contained in all of the proceeding paragraphs.

24.   Defendant's facility is a place of public accommodation as defined by N.J.S.A. 10:5-5,



                                                  8
 Case 1:19-cv-13092-RMB-AMD Document 1 Filed 05/30/19 Page 9 of 9 PageID: 9



       (New Jersey Law Against Discrimination).

25.    New Jersey law provides that all persons shall have the opportunity to obtain all the

       accommodations, advantages, facilities and privileges of any place of public

       accommodation without discrimination on the basis of disability. This opportunity is

       recognized and declared to be a civil right. (See, N.J.S.A. 10:5-4.)

26.    As a result of the aforementioned discrimination, Plaintiff, Theodore G. Eiferman has

       sustained emotional distress, mental anguish and suffering and humiliation, and other

       injuries, in violation of the New Jersey Law Against Discrimination.

       WHEREFORE, Theodore G. Eiferman demands judgment for injunctive relief,

damages, attorneys' fees, litigation expenses, including expert fees and costs pursuant to the New

Jersey Law Against Discrimination.

Date:/Vy (K.V|        StO\^j                 Respectfully Sijl


                                             Keith Harris, Esq. (KH 4604)
                                             Braff, Harris, Sukoneck& Maloof
                                             570 W Mount Pleasant Ave., Suite 200
                                             Livingston, N.J. 07039
                                             Ph: (973) 994-6677
                                             Fax: (973) 994-1296
                                             Email: kliarris@bhsm-law.com

                                             John P. Fuller, Esquire, pro hac vice pending
                                             FULLER, FULLER & ASSOCIATES, P.A.
                                             12000 Biscayne Blvd., Suite 502
                                             North Miami, FL 33181
                                             Ph: (305) 891-5199
                                             Fax: (305) 893-9505
                                             Email: jpf@fullerfuller.com
                                             Counsel for Plaintiff, Theodore G. Eiferman




                                                9
